DETAILED ACTION
This is in response to the application filed on September 25, 2019 where Claims 1 – 21, of which Claims 1, 8, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2019 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
101 Analysis
	Claims 1, 8, and 15 are directed to migrating a user session from one device to another in the same session state utilizing a QR code.  While the rendering of images to transfer information between devices is generally considered merely the conversion of data in one form to another and not statutory, the application of the QR code to migrate an existing session from one device to another is an improvement in the technical field of user authentication by simplifying the process of authentication among different types of devices that have different capabilities and features [See Specification, Para. 0020-22].  Therefore, the claims integrate the judicial exception into a practical application and satisfies Step 2A, Prong Two of the 2019 Revised 101 Patent Eligibility Guidelines as patent eligible subject matter.
Claim Interpretation
1.	Regarding Claims 7, 14, and 21, the term “biometric touch” is interpreted merely as a human touch or finger press on the device since there is no specific definition or indication that this is part of a biometric authentication/input process [See PGPub. 2021/0092113; Para. 0065].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. 
2.	Regarding Claims 1, 8, and 15, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims recite a “number of processors,” which indicate a plurality of processors/devices that perform the various functions claimed.  However, nothing within the specification indicates that the same plurality of processors/devices perform each of the functions claimed.
from the first device.  While it is accurate to describe the system in Figure 1 to comprise of a number of processors, a number of system buses, and a number of storage devices, these plurality of systems do not preform each of the claimed functions.  Rather, specific devices, such as an online service/application on a single server (e.g., server 140) performs the functions claimed.
It is understood by the Office that the Applicant has opened the interpretation of a server having more than one processor and storage devices [PGPub. 2021/0092113; Para. 0076-77].  However, the specification does not clearly indicate a plurality of system buses or the processing of instructions where each of the various functions are simultaneously handled by multiple processors and storage devices.  The Office will interpret the claimed system as one or more servers executing one or more of the claimed functions.
3.	Regarding Claims 2 – 7, 9 – 14, and 16 – 21, the claims are rejected based on their dependency on their respective independent claims and under the same rationale.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2014/0122730 (hereinafter “Burch”).
4.	Regarding Claims 1, 8, and 15, Burch discloses a system for establishing a dynamic connection across systems [Figs. 1 and 4; Para. 0092], the system comprising:
a number of bus systems [Para. 0012, 0019];
a number of storage devices connected to the number of bus systems, wherein the number of storage devices store program instructions [Para. 0012, 0019, 0092]; and
a number of processors connected to the number of bus systems, wherein the number of processors execute the program instructions [Para. 0012, 0019, 0092] to:
receive user login credentials from a user from a first device [Para. 0025, 0028, 0040; user authenticates via original device to a protected enterprise service]; 
authenticate the user login credentials in connection with a user account [Para. 0025, 0028; user authenticates via original device to a protected enterprise service];
create a session in response to successful authorization of the user login credentials, wherein the session comprises a session state that tracks user activity and any changes to the user account during the session [Para. 0028, 0083; user begins browsing/using protected resources, where the active session is used to generate a data glyph comprising a token based on policy evaluation];
bind the first device to the session state [Para. 0028, 0061-62, 0083; inject data glyphs, which are a combination of the principle and the resource, into the HTML pages displayed by the original device];

detect activity of the user on a second device [Para. 0033-37, 0040; user selects MASS app on target device; MASS app may require use to register device];
create a quick response code for the user [Fig. 3, item 313; Para. 0030, 0064, 0081-83; server session manager injects data glyph comprising the token as a QR code];
receive input of the quick response code by the user from the second device [Fig. 2, item 210, 211, 220; Fig. 3, item 320; Para. 0060, 0064, 0086];
in response to input of the quick response code, bind the second device to the session state [Fig. 2, item 220, 221, 222; Fig. 3, item 330; Para. 0031, 0066-68, 0072-73, 0087; validate the target device and the token or generate proxy token]; and
log the second device into the session with the session state preserved [Fig. 2, item 230, 231; Fig. 3, item 340, 341, 360; Para. 0022, 0031-32; 0072-73, 0088-89, 0091; migrate the active session to the target device].
5.	Regarding Claims 2, 9, and 16, Burch discloses all the limitations of Claims 1, 8, and 15 above.  Burch further discloses that detecting the user activity on the second device further comprises:
determining, by the number of processors, if the second device is known [Para. 0033-37; determine if target device is untrusted]; and

6.	Regarding Claims 3, 10, and 17, Burch discloses all the limitations of Claims 2, 9, and 16 above.  Burch further discloses that authenticating the user identity for the second device comprises at least one of: one-time password; push notification [MASS server responds to MASS application with a request to register the device]; or biometric challenge.
7.	Regarding Claims 4, 11, and 18, Burch discloses all the limitations of Claims 1, 8, and 15 above.  Burch further discloses that the quick response code preserves session state information including user login and any data entered by the user [Para. 0022-23, 0031-32].
8.	Regarding Claims 5, 12, and 19, Burch discloses all the limitations of Claims 1, 8, and 15 above.  Burch further discloses that the quick response code is provided to the user by at least one of:
providing the quick response code in a text message;
providing the quick response code in an email message; or
displaying the quick response code on a web page [Para. 0028; HTML pages].
9.	Regarding Claims 6, 13, and 20, Burch discloses all the limitations of Claims 1, 8, and 15 above.  Burch further discloses that input of the quick response code from the second device comprises scanning the quick response code with a camera connected to the second device [Para. 0022, 0030, 0064].
Claims 7, 14, and 21, Burch discloses all the limitations of Claims 1, 8, and 15 above.  Burch further discloses that input of the quick response code from the second device comprises tapping the quick response code with a biometric touch [Para. 0023; taking a picture with target device; “click”].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PGPub. 2013/0212286; PGPub. 2014/0173125; PGPub. 2015/0296027; all relate to transferring an active session from one device to another with the utilization of a QR code.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/TAE K KIM/Primary Examiner, Art Unit 2492